Title: From Alexander Hamilton to Samuel Dexter, 7 July 1800
From: Hamilton, Alexander
To: Dexter, Samuel



New York July 7, 1800
Sir

I have the honor to inclose for your information the copy of a letter from Captn: Stille Commanding Officer at West point with a copy of my answer to it. Inclosed also is a letter from mr Wheeler formerly 1st. Lieutt: in the 12 Regt: U S. to mr P Church, soliciting his interest, for my recommendation to procure him an appointment in the Artillery which I shall with pleasure give, since the abilities of that Gentleman, as well as his Character, have been highly spoken of to me.
with great respect   I am Sir   Your obed sert.
S of War
PS. I have sent Major Hoops to West point to obviate any difficulties which may occur in this affair, and should, upon reflexion any new steps appear necessary to be adopted, I will advise Major Hoops to take them.

 